—Order, Supreme Court, New York County (Lorraine Miller, J.), entered August 5, 1998, which, inter alia, granted defendant Alexander Wolf & Son’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, with costs.
Plaintiffs complaint against defendant-respondent Alexander Wolf & Son alleging violations of Labor Law §§ 200, 240 and 241 was properly dismissed since Alexander Wolf was neither the general contractor of the work in the performance of which plaintiff was injured, nor the agent of the owners who had entered into the contract with plaintiffs employer (see, D’Amico v New York Racing Assn., 203 AD2d 509). While Alexander Wolf performed renovation work upon the premises where plaintiff allegedly sustained her injury, Alexander Wolfs work was wholly separate from that of plaintiffs employer, defendant NSC Abatement, an asbestos removal contractor, and, accordingly, governed by contracts distinct from the contract between NSC and the owner’s managing agent, defendant George Comfort & Sons. Concur — Ellerin, P. J., Wallach, Lerner and Friedman, JJ.